Citation Nr: 1317454	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  11-33 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to a total disability rating based upon individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Winton-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Virtual VA paperless claims processing system reflects that additional records have not been added to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the current case, the Veteran submitted a request for a Travel Board hearing before a member of the Board in his December 2011 VA form 9 and in an April 2012 telephone contact.  The record reflects that, to date, a hearing has not been scheduled.  The Veteran is entitled to a hearing before the Board as a matter of right.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2012).  Under the circumstances, the Board has no discretion and the case must be remanded to afford the Veteran the opportunity to testify at the requested video conference hearing.  See id.  Notice of the scheduled hearing should then be sent to the Veteran's latest address of record. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the RO, for the matters on appeal, before a Veterans Law Judge at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing at his latest address of record.  The notification must also inform the Veteran that any further extension of time for appearance at a hearing will be granted only for good cause and that he must inform VA, in writing, of that cause.  Place a copy of the notification letter in the claims file.  

2.  After the hearing, if held, a transcript of the proceedings must be associated with the claims file.  

3.  If, for any reason, the Veteran withdraws his request for the hearing or does not appear on the date scheduled, the RO or AMC must document any such occurrence in the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

